THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RANDY A. HOUCK, individually and
as the Executor of the Estate of

Douglas C. Houck, :CIVIL ACTION NO. 3:19-CV-275
: (JUDGE MARIANI)
Plaintiff, :
V.
WLX, LLC,
Defendant.
ORDER

 

AND NOW, THIS i VV ty DAY OF MARCH 2020, upon consideration of
the Motion of Defendant, WLX, LLC, Pursuant to F.R.Civ.P. 12(b)(6), to Dismiss Punitive
Damages Claims (Doc. 6) and all related documents, IT IS HEREBY ORDERED THAT:

1. The Motion of Defendant, WLX, LLC, Pursuant to F.R.Civ.P. 12(b)(6), to Dismiss
Punitive Damages Claims (Doc. 6) is DENIED WITHOUT PREJUDICE for the
reasons discussed in the simultaneously filed Memorandum Opinion;

2. The stay of briefing of the Motion of Defendant, WLX, LLC, for Summary Judgment
(Doc. 18) imposed by the Court’s March 12, 2020, Order (Doc. 19) is hereby
LIFTED;

3. Defendant shall file its brief in support of its motion within fourteen (14) days of the

date of this Order;
4. Thereafter, the briefing requirements set out in the Local Rules of Court of the

Middle District of Pennsylvania shall apply.

 

Robert D. Mariant
United States District Judge
